Citation Nr: 1636273	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  13-10 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, type II.


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1976 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision, which, inter alia, denied service connection for diabetes mellitus, and an August 2011 rating decision, which denied service connection for depression and PTSD, by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

Regarding the claim of service connection for a psychiatric disorder, the claim was certified on appeal as separate depression and PTSD claims, consistent with the Veteran's express characterization of the claim.  However, given the evidence of record, the Board has recharacterized the claim more broadly as one claim as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Regarding entitlement to service connection for a psychiatric disorder, the Veteran contends that her current depression is related to the death of her father, which occurred during her military service, and that such depression is related to her service-connected tinnitus.  See Veteran's October 2015 statement.  The Veteran was afforded VA psychiatric examinations in February 2015 and January 2016, where the examiners diagnosed the Veteran with unspecified depressive disorder with anxious distress.  The February 2015 examiner noted that the Veteran saw a psychologist prior to active duty for depression.  Review of the Veteran's service treatment records (STRs) show that, at an April 1975 entrance examination, the Veteran reported seeking treatment from a psychologist, Dr. Merrill, in March 1974.  However, records of such private treatment do not appear to be currently associated with the claims file.  Thus, because such private treatment records could be relevant to the Veteran's psychiatric disorder claim, they should be obtained on remand, pursuant to VA's duty to assist.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2015).  Additionally, the Veteran should be afforded a new VA examination and opinion on remand, which address her contentions concerning her depression.  

Regarding entitlement to service connection for diabetes mellitus, the Veteran contends that her current diabetes is related to the pregnancy of her child, born in April 1977, which occurred during her military service in Germany, and that such diabetes is related to gestational diabetes.  In the Veteran's September 2010 claim for service connection for diabetes mellitus, she stated that the diagnosis of gestational diabetes "was made in 1976-1977 at the 97th Army General Hospital in Frankfurt, Germany."  She further contended that such diagnosis made it more likely for her to develop her current diabetes.  However, other than a Frankfurt laboratory report, the Veteran's STRs from her service in Germany, to include any treatment records pertaining to the pregnancy of her child born in April 1977, do not appear to be currently associated with her claims file.  Thus, because such STRs could be relevant to the Veteran's diabetes claim, they should be obtained on remand, pursuant to VA's duty to assist.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  Additionally, the Veteran should be afforded a new VA examination and opinion on remand, which address her contentions concerning her diabetes.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all providers, both VA and private, who treated her for a psychiatric disorder and diabetes, to include gestational diabetes.  After securing any necessary releases, request any relevant records identified which are not duplicates of those contained in the claims file.

Specifically, March 1974 treatment records from Dr. Merrill and the Veteran's STRs during her service in Germany, to include records from the 97th Army General Hospital in Frankfurt, should be obtained.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

2.  After associating the above records, if any, with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any current psychiatric disorder.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.  

The examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder had its onset during, or is otherwise related to, active service, to include consideration of the Veteran's contentions that her current depression is related to her father's death.

The examiner should also opine on whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder is caused, or aggravated, by the Veteran's service-connected tinnitus.

Aggravation is an increase in disability beyond a temporary flare-up or the natural progress of the disease.

All opinions expressed should be accompanied by supporting rationale.

3.  Schedule the Veteran for a VA examination, by examiner with sufficient expertise, to determine the nature and etiology of any diabetes mellitus, type II.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

The examiner should opine as to whether the Veteran's current diabetes at least as likely as not (50 percent or greater probability) had its onset during, or is etiologically related to, the Veteran's military service, to include consideration of her contentions that her current diabetes is related to an in-service diagnosis of gestational diabetes.

All opinions expressed should be accompanied by supporting rationale.

4.  After the development requested above has been completed to the extent possible, and any additional development deemed necessary is accomplished, reajudicate the appeal.  If the benefits sought on appeal remain denied, furnish the Veteran a supplemental statement of the case and give her an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

